Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Starfield Resources Details 2010 Exploration Program At Ferguson Lake << /NOT FOR DISTRIBUTION TO U.S. NEWSWIRE SERVICES OR FOR DISSEMINATION IN THE U.S./ >> Drilling and ground reconnaissance planned for Y Lake Area TORONTO, Aug. 23, 2010 /CNW/ - Starfield Resources Inc. (TSX: SRU) ("Starfield", "the Company") today announced details of its 2010 exploration program in the highly prospective Y Lake area of the Company's Ferguson Lake project in Nunavut. The Y Lake area is located 20 to 25 kilometres south of the Ferguson Lake deposit, and is underlain by a mixed package of Archean rock, including banded iron formations, comprising the northeast continuation of the Yathkyed greenstone belt. A project wide VTEM survey conducted in 2005 and a detailed follow-up DIGHEM EM survey of the Y Lake area flown in 2009 have defined a series of potentially significant, locally branching conductive zones more than 25 kilometres in length that are centered on the south end of Y Lake.
